DAY, J.
1. A special verdict returned at the request of a party upon issues joined in a civil action will not be' set aside where there is competent evidence to sustain the same.
2. The violation of the pure food laws of this state by. the sale of unwholesome meat is negligence per se and may be the basis of recovery for damages by the user of said unwholesome meat, .who suffers injury proximately resulting therefrom, provided said user is not himself guilty of negligence in the care, preparation, cooking or in any other manner, which contributes directly to his injury. (Allen v. Marvin, 64 Ohio St., 608, 46 W. L. B. 208, and Schell v. Dubois, Admr., 94 Ohio St., 93, approved and followed.)
3. In an action for damages against a retail meat vendor growing out of the sale of unwholesome veal in violation of the pure fod laws of this state, it is not error for the court to charge the jury, “Whether or not the defendant intended to violate the law does not make any difference. Whether the defendant or its servant knew that the veal was unwholesome, if it was unwholesome at the time it was sold, makes no difference. Lack of intent to violate the law is no defense to the defendant. The defendant’s ignorance of the condition of the veal at the time it was sold is no defense.”
Judgment affirmed.
Marshall, C. J., Robinson, Jones, Matthias, Allen and Conn, Jj., concur.